Exhibit 99.1 For Information Contact: Maureen Crystal Tel: 703.707.6777 E-mail: mcrystal@nciinc.com NCI, Inc. Reports Solid Second Quarter 2007 Financial Results · Revenues up 39% to $66.7 million · Operating income up 52% to $4.8 million · Operating margin increases to 7.2% · Second quarter EPS up 47% to $0.22 RESTON, Va. BUSINESS WIRE July 31, 2007 NCI, Inc. (NASDAQ:NCIT), a provider of information technology services and solutions to U.S. federal government agencies, announced today results for the second quarter of 2007. The table below is a summary of our financial results: Q2: 2007 YTD: 2007 Revenues $66.7 million $131.0 million Operating income $4.8 million $9.5 million Operating margin 7.2% 7.2% Net income $3.0 million $5.9 million Diluted EPS (GAAP) $0.22 $0.44 Reported Results For the second quarter of 2007, NCI reported revenues of $66.7 million compared to $47.9 million for the second quarter of 2006. This represents a growth rate of approximately 39%, and an organic revenue growth rate of 25%, and is primarily due to new task orders under NCI’s GWAC contract vehicles as well as growth on existing programs and the acquisition of Operational Technologies Services, Inc. (OTS) and Karta Technologies, Inc. (Karta). Operating income for the second quarter of 2007 was $4.8 million, compared to $3.2 million for the second quarter of 2006. The increase was due to the higher volume of revenue on a year-over-year basis and the leveraging of indirect costs over a larger revenue base. This resulted in an operating margin of 7.2% for the second quarter of 2007 compared to 6.6% for the same period in 2006. Net income for the second quarter was $3.0 million, compared to $2.0 million for the same period in 2006. Diluted earnings per share for the second quarter were $0.22, compared to $0.15 per share for the comparable period in 2006. The effective tax rate for the second quarter of 2007 was 39.5%.Diluted shares outstanding were approximately 13.5 million shares for both the second quarters of 2007 and 2006. 1 For the first six months of 2007, NCI reported revenues of $131.0 million, compared to $93.9 for the first six months of 2006.Operating income for the first six months of 2007 was $9.5 million, or an operating margin of 7.2%, compared to $5.8 million, or an operating margin of 6.2%, for the first six months of 2006.Net income for the first six months of 2007 was $5.9 million, compared to $3.7 million for the same period in 2006.Diluted earnings per share for the first six months of 2007 were $0.44 per share, compared to $0.28 per share for the comparable period in 2006.Diluted shares outstanding were approximately 13.5 million shares for both the first halves of 2007 and 2006. CEO Comments Charles K. Narang, NCI’s Chairman and CEO, said, “We are pleased to report a very successful quarter in which we achieved strong financial performance and expanded our market presence with the closing of the acquisition of Karta Technologies, Inc.We are delighted with the business positioning this acquisition affords us. Together with the acquisition of Operational Technologies, Inc. in the first quarter of this year, we are confident that the combination of all three entities will provide NCI with an excellent platform for organic growth in 2008 and beyond.” Business Highlights NCI’s president and COO, Terry Glasgow, stated, “During the second quarter we continued to deliver outstanding business results in our core business areas.The year-over-year improvement in our key financial metrics reflects the focus we have on business development activities to achieve long-term sustainable organic growth.The acquisition of Karta Technologies represents an important step in achieving our long-term growth objectives.” Key Metrics NCI reported total backlog for the second quarter of 2007 of $755 million, of which $137 million was funded backlog.This compares to total backlog of $545 million at the end of the second quarter of 2006, including $71 million in funded backlog.Of the $210 million increase in total backlog, approximately $155 million resulted from the acquisition of Karta. During the second quarter of 2007, approximately 80% of revenue was from prime contracts.Time-and-materials contracts accounted for 41% of revenue, cost-plus contracts accounted for 32% of revenue, and fixed-price contracts accounted for 27% of revenue for the second quarter of 2007.Our customer mix for the second quarter of 2007 reflects approximately 82% of revenues from the Department of Defense and Intelligence customers and approximately 18% of revenues from federal civilian agencies. 2 Outlook The table below summarizes the guidance ranges for the third quarter and full year of 2007.This outlook does not reflect the impact of any future acquisitions, but does reflect the acquisitions of OTS and Karta. 3rd Quarter 2007 Full Year 2007 Revenue $82 million - $87 million $290 million - $300 million Diluted Earnings Per Share $0.20 - $0.22 $0.84 - $0.90 Conference Call Information NCI, Inc.’s executive management will hold a conference call today at 5 p.m. EDT, to discuss second quarter 2007 results and answer questions.Interested parties may access the call by dialing (877) 704-5380(domestic) or (913) 312-1294 (international).The confirmation code for the live call is 9834299.The conference call will be webcast (listen only) simultaneously via the Internet at www.nciinc.com. A replay of the call will be available beginning at 8 p.m. EDT today and will remain available for a two-week period.To access the replay, call (888) 203-1112(domestic) or (719) 457-0820(international).The confirmation code for the replay is 9834299.A replay webcast will also be available on NCI, Inc.’s website shortly after the conclusion of the call. About NCI, Inc.: NCI is a leading provider of information technology services and solutions to U.S. federal government agencies. As an ISO 9001 certified company, NCI’s award-winning expertise encompasses areas critical to its customers’ mission objectives including enterprise systems management, information assurance, network engineering, and systems development and integration. Headquartered in Reston, Virginia, NCI has approximately 1,900 employees and 50 locations worldwide.For more information, visit our website at www.nciinc.com, or e-mail mcrystal@nciinc.com. 3 Forward-Looking Statement: Statements and assumptions made in this press release, which do not address historical facts, constitute "forward-looking" statements that NCI believes to be within the definition in the Private Securities Litigation Reform Act of 1995 and involve risks and uncertainties, many of which are outside of our control.Words such as "may,” "will,” "intends,” "should,” "expects,” "plans,” "projects,” "anticipates,” "believes,” "estimates,” "predicts,” "potential,” "continue,” or "opportunity," or the negative of these terms or words of similar import are intended to identify forward-looking statements. Such statements are subject to factors that could cause actual results to differ materially from anticipated results.The factors that could cause actual results to differ materially from those anticipated include, but are not limited to, the following:our dependence on our contracts with federal government agencies, particularly within the U.S. Department of Defense, for substantially all of our revenue; continued funding of U.S. Government, based on a change in spending patterns, or in the event of a priority need for funds, such as homeland security, the war on terrorism or rebuilding Iraq; risk of contract performance or termination; failure to achieve contract awards in connection with recompetes for present business and/or competition for new business; government contract procurement (such as bid protest, small business set asides, etc.) and termination risks; competitive factors such as pricing pressures and competition to hire and retain employees (particularly those with security clearances); failure to successfully integrate Operational Technologies Services, Inc., Karta Technologies, Inc. and future acquired companies or businesses into our operations or to realize any accretive or synergistic effects from such acquisitions; failure to identify, execute and effectively integrate acquisitions appropriate to the achievement of our strategic plans; economic conditions in the United States, including conditions that result from terrorist activities or war; material changes in laws or regulations applicable to our businesses, particularly legislation affecting (i) government contracts for services, (ii) outsourcing of activities that have been performed by the government, (iii) delays related to agency specific funding freezes, (iv) competition for task orders under Government Wide Acquisition Contracts (GWACS) and/or schedule contracts with the General Services Administration; and (v) expensing of stock options; and our own ability to achieve the objectives of near term or long range business plans.These and other risk factors are more fully discussed in the section entitled "Risks Factors" in NCI's Form 10-K filed with the Securities and Exchange Commission (SEC) for the period ended December 31, 2006, and from time to time, in other filings with the SEC such as our Forms 8-K and Forms 10-Q. The forward-looking statements included in this news release are only made as of the date of this news release and NCI undertakes no obligation to publicly update any of the forward-looking statements made herein, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. 4 NCI, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (amounts in thousands, except per share data) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Revenue $ 66,703 $ 47,857 $ 130,994 $ 93,891 Operating costs and expenses: Cost of revenue (exclusive of depreciation and amortization, shown separately below) 58,237 41,096 113,746 80,566 General and administrative expense 3,078 2,939 6,658 6,193 Depreciation and amortization 356 406 726 816 Amortization of intangible assets 217 242 400 488 Total operating costs and expenses 61,888 44,683 121,530 88,063 Operating income 4,815 3,174 9,464 5,828 Interest income 212 208 354 325 Interest expense (58 ) (19 ) (82 ) (45 ) Income before income taxes 4,969 3,363 9,736 6,108 Income tax expense 1,961 1,316 3,843 2,391 Net income $ 3,008 $ 2,047 $ 5,893 $ 3,717 Earnings per common and common equivalent share: Basic: Weighted average shares outstanding 13,328 13,328 13,328 13,328 Net income per share $ 0.23 $ 0.15 $ 0.44 $ 0.28 Diluted: Weighted average shares and equivalent shares outstanding 13,524 13,503 13,516 13,502 Net income per share $ 0.22 $ 0.15 $ 0.44 $ 0.28 5 NCI, INC. CONSOLIDATED BALANCE SHEETS (amounts in thousands, except per share data) June 30, 2007 December 31, 2006 (unaudited) Assets Current assets: Cash and cash equivalents $ 8,680 $ 13,930 Accounts receivable, net 74,940 65,841 Deferred tax assets 1,809 1,678 Prepaid expenses and other current assets 699 1,280 Total current assets 86,128 82,729 Property and equipment, net 5,272 4,925 Other assets 866 785 Deferred tax assets, net 499 552 Intangible assets, net 1,892 381 Goodwill 79,298 17,427 Total assets $ 173,955 $ 106,799 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 22,033 $ 22,712 Accrued salaries and benefits 12,435 9,036 Other accrued expenses/liabilities 5,766 3,402 Deferred revenue 2,596 1,259 Total current liabilities 42,830 36,409 Line of credit, net of current portion 55,000 — Other liabilities 112 168 Deferred rent 3,379 3,636 Total liabilities 101,321 40,213 Stockholders’ equity: Class A common stock, $0.019 par value—37,500,000 shares authorized; 7,027,760 shares issued and outstanding 134 134 Class B common stock, $0.019 par value—12,500,000 shares authorized; 6,300,000 shares issued and outstanding 120 120 Additional paid-in capital 57,626 57,580 Deferred compensation (398 ) (507 ) Retained earnings 15,152 9,259 Total stockholders’ equity 72,634 66,586 Total liabilities and stockholders’ equity $ 173,955 $ 106,799 6 NCI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Six months ended June 30, 2007 2006 Cash flows from operating activities Net income $ 5,893 $ 3,717 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,126 1,304 (Gain) on sale and disposal of property and equipment — (1 ) Non-cash stock compensation expense 154 57 Deferred income taxes (77 ) 1,426 Changes in operating assets and liabilities: Accounts receivable, net 7,776 3,685 Prepaid expenses and other assets 915 (336 ) Accounts payable (3,774 ) 1,630 Accrued expenses/other current liabilities 1,682 (385 ) Deferred rent (232 ) (203 ) Net cash provided by operating activities 13,463 10,894 Cash flows from investing activities Purchase of property and equipment (443 ) (177 ) Proceeds from sale of property and equipment — 4 Cash paid for acquisitions, net of cash received (73,146 ) — Net cash used in investing activities (73,589 ) (173 ) Cash flows from financing activities Proceeds from line of credit 55,000 — Principal payments under capital lease obligations (124 ) (147 ) Distributions to stockholders — (5,866 ) Net cash provided by (used in) financing activities 54,876 (6,013 ) Net change in cash and cash equivalents (5,250 ) 4,708 Cash and cash equivalents, beginning of year 13,930 12,323 Cash and cash equivalents, end of period $ 8,680 $ 17,031 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ 82 $ 45 Income taxes $ 3,645 $ 26 Supplemental disclosure of noncash activities: Equipment acquired under capital leases $ 2 $ 156 ### 7
